I. Stanley Rosenthal, J.
Defendant has appealed from an order denying its motion to dismiss the complaint. Defendant now seeks a stay pursuant to CPLR 5519 (subd. [c]).
The court does not feel that it should exercise its discretion in granting this stay and thus unduly delay the trial of this action. (See Matter of Rivette, 283 App. Div. 851.) In view of the fact that the moving papers do not reveal any reasons why this application should be granted, it is the feeling of this court that the application should properly be made to the Appellate, Term, where appropriate conditions such as setting a date when the appeal should be perfected and brought on for argument can be imposed.
Defendant’s motion for a stay pending determination of the appeal herein is accordingly denied without prejudice to an application for similar relief to the Appellate Term.